       Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 1 of 28




 1   Gary Gotto (No. 007401)
     KELLER ROHRBACK L.L.P.
 2
     3101 North Central Avenue, Suite 1400
 3   Phoenix, AZ 85012
     ggotto@kellerrohrback.com
 4   Tel.: (602) 230-6322
 5
     Liaison Counsel for Plaintiff
 6
     [Additional Counsel on Signature Page]
 7

 8
                              UNITED STATES DISTRICT COURT
 9

10                                       DISTRICT OF ARIZONA

11
       John L. Wojichowski, individually and on
12                                              Case No. _____________________
       behalf of all others similarly situated,
13
                Plaintiff,
14                                                  CLASS ACTION COMPLAINT FOR
                                                    VIOLATIONS OF THE FEDERAL
15     v.
                                                    SECURITIES LAWS
16    Nikola Corporation, Trevor Milton, Mark
                                                    CLASS ACTION
      A. Russell, and Kim J. Brady,
17
                                                    JURY TRIAL DEMANDED
18              Defendants.

19
20          Plaintiff, John L. Wojichowski, (“Plaintiff”), by and through his attorneys, alleges
21
     upon personal knowledge as to his own acts, and upon information and belief as to all other
22
     matters, based upon the investigation conducted by and through his attorneys, which
23

24   included, among other things, a review of documents filed by Defendants (as defined

25   below) with the United States Securities and Exchange Commission (the “SEC”), news
26
     reports, press releases issued by Defendants, and other publicly available documents, as
27
     follows:
28

     CLASS ACTION COMPLAINT – CASE NO.
       Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 2 of 28




 1                       NATURE AND SUMMARY OF THE ACTION
 2
            1.     This is a federal securities class action on behalf of all investors who
 3
     purchased or otherwise acquired Nikola Corporation (“Nikola” or the “Company”)
 4

 5   common stock between June 4, 2020 and September 9, 2020, inclusive (the “Class

 6   Period”), seeking to recover damages caused by Defendants’ violations of the federal
 7
     securities laws and to pursue remedies under §§ 10(b) and 20(a) of the Securities Exchange
 8
     Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder by the SEC, 17
 9

10   C.F.R. § 240.10b-5.

11          2.     Nikola purports to be a “vertically integrated zero emissions transportation
12   systems provider that designs and manufactures state of the art battery electric and
13
     hydrogen electric vehicles, electric vehicle drivetrains, energy storage systems, and
14

15
     hydrogen fueling stations.” Nikola has stated that its “core product offering includes battery

16   electric and hydrogen fuel cell electric trucks and hydrogen fuel.” Nikola also purports to
17   develop electric vehicle solutions for military and outdoor recreational applications.
18
            3.     The Company was founded in 2015 by Defendant Trevor Milton, and in June
19
20
     2020, Nikola’s shares began trading publicly on the NASDAQ stock exchange shortly after

21   the execution of a reverse merger with VectoIQ Acquisition Corp.
22          4.     In violation of the Exchange Act, Nikola misled investors as to: (1) the
23
     present capabilities and manufacturability of the Company’s purported fleet of vehicles;
24
     (2) the Company’s professed manufacture of component parts for those vehicles in-house;
25

26   (3) the Company’s capacity and costs to produce hydrogen; and (4) Nikola’s financial,
27   technological, and operational profile. These misrepresentations were intended to, and did,
28
                                                   2
       Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 3 of 28




 1   present a materially false image of Nikola’s growth and success, and has led to inflated
 2
     financial results and the artificial inflation of its stock price.
 3
            5.      Throughout the Class Period, Defendants made materially false and/or
 4

 5   misleading statements, as well as failed to disclose material adverse facts to investors.

 6   Specifically, Defendants misrepresented and/or failed to disclose that the Company was
 7
     mischaracterizing: (1) the present capabilities and manufacturability of the Company’s
 8
     purported fleet of vehicles; (2) the Company’s professed manufacture of component parts
 9

10   for those vehicles in-house; (3) the Company’s capacity and costs to produce hydrogen;

11   and (4) Nikola’s financial, technological, and operational profile.
12          6.      Prior to the opening of trading on September 10, 2020, analyst Hindenburg
13
     Research published a blistering report entitled “Nikola: How to Parlay An Ocean of Lies
14

15
     Into a Partnership With the Largest Auto OEM in America.” In this report, detailed below,

16   Hindenburg referred to Nikola as “an intricate fraud built on dozens of lies over the course
17   of its Founder and Executive Chairman Trevor Milton’s career.” Hindenburg added that it
18
     “gathered extensive evidence—including recorded phone calls, text messages, private
19
20
     emails and behind-the-scenes photographs—detailing dozens of false statements by”

21   Defendant Milton. Hindenburg summarized: “[w]e have never seen this level of deception
22   at a public company, especially of this size.”
23
            7.      On this news, shares of Nikola common stock fell approximately from their
24
     September 9, 2020 close of $42.37 per share to a September 11, 2020 close of $32.13 per
25

26   share, a two day drop of approximately 24%.
27          8.      On September 14, 2020, after the markets closed, Bloomberg reported that
28
     the SEC was investigating Nikola to assess the merits of the Hindenburg Report.
                                                      3
       Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 4 of 28




 1          9.     The Wall Street Journal reported, on September 15, 2020, that the United
 2
     States Department of Justice was also investigating whether Nikola may have misled its
 3
     investors.
 4

 5          10.    As a result of Defendants’ false and misleading statements and omissions of

 6   material facts, Nikola’s stock traded at artificially inflated prices during the Class Period
 7
     and Plaintiff and other Class members have been damaged as a result.
 8
                                   JURISDICTION AND VENUE
 9
            11.    The federal law claims asserted herein arise under and pursuant to §§ 10(b)
10

11   and 20(a) of the Exchange Act, 15 U.S.C. § 78(b) and 78t(a), and Rule 10b-5 promulgated

12   thereunder by the SEC, 17 C.F.R. § 240.10b-5.
13
            12.    This Court has subject matter jurisdiction over this action pursuant to 28
14
     U.S.C. §1331, § 27 of the Exchange Act, 15 U.S.C. § 78aa.
15

16          13.    This Court has jurisdiction over each Defendant named herein because each

17   Defendant is an individual or corporation who has sufficient minimum contacts with this
18
     District so as to render the exercise of jurisdiction by the District Court permissible under
19
     traditional notions of fair play and substantial justice.
20

21          14.    Venue is proper in this District pursuant to § 27 of the Exchange Act, 15

22   U.S.C. § 78aa and 28 U.S.C. § 1931(b), as the Company has its principal executive offices
23
     located in this District and conducts substantial business here.
24
            15.    In connection with the acts, omissions, conduct and other wrongs in this
25

26   Complaint, Defendants, directly or indirectly, used the means and instrumentalities of

27   interstate commerce, including but not limited to the United States mail, interstate
28
     telephone communications and the facilities of the national securities exchange.
                                                    4
       Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 5 of 28




 1                                           PARTIES
 2          16.    Plaintiff John L. Wojichowski, as set forth in his Certification filed
 3
     contemporaneously herewith, acquired shares of Nikola common stock at artificially
 4
     inflated prices and has been damaged.
 5

 6          17.    Defendant Nikola Corporation is incorporated under the laws of the State of

 7   Delaware, with its principal place of business at 4141 E. Broadway Road, Phoenix, AZ
 8
     85040. Its common stock trades on the NASDAQ stock exchange under the symbol NKLA.
 9
            18.    Defendant Trevor Milton is Nikola’s Founder, Executive Chairman, and
10

11   former Chief Executive Officer.

12          19.    Defendant Mark A. Russell is Nikola’s President and Chief Executive
13
     Officer.
14
            20.    Defendant Kim J. Brady is Nikola’s Chief Financial Officer.
15

16          21.    Defendants Milton, Russell, and Brady are named as Defendants for

17   violations of all counts asserted herein, and are referred to as the “Individual Defendants.”
18
     The Individual Defendants, because of their positions with the Company, possessed the
19
     power and authority to control the contents of the Company’s reports to the SEC, press
20

21   releases and presentations to securities analysts, money and portfolio managers, and the

22   investing public, i.e., the market. The Individual Defendants were provided with copies of
23
     the Company’s reports and press releases alleged herein to be misleading prior to, or shortly
24
     after, their issuance and had the ability and opportunity to prevent their issuance or cause
25

26   them to be corrected. Because of their positions and access to material, non-public

27   information available to them, the Individual Defendants knew that the adverse facts
28
     specified herein had not been disclosed to, and were being concealed from, the public, and
                                                  5
       Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 6 of 28




 1   that the positive representations that were being made were then materially false and/or
 2
     misleading. The Individual Defendants are therefore liable for the misstatements and
 3
     omissions plead herein.
 4

 5                              SUBSTANTIVE ALLEGATIONS

 6          22.    Founded in 2015, Nikola purports to be a “vertically integrated zero

 7   emissions transportation systems provider that designs and manufactures state of the art
 8
     battery electric and hydrogen electric vehicles, electric vehicle drivetrains, energy storage
 9
     systems, and hydrogen fueling stations.” Nikola has stated that its “core product offering
10

11   includes battery electric and hydrogen fuel cell electric trucks and hydrogen fuel.”

12          23.    Nikola operates in three business units: Truck, Energy, and Powersports.
13
     Nikola has stated that: “[t]he Truck business unit is developing and commercializing BEV
14
     and FCEV Class 8 trucks that provide environmentally friendly, cost effective solutions to
15

16   the short haul and long haul trucking sector. The Energy business unit is developing and

17   constructing a network of hydrogen fueling stations to meet hydrogen fuel demand for our
18
     FCEV customers. The Powersports business unit is developing electric vehicle solutions
19
     for military and outdoor recreational applications.”
20

21         DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND/OR
                       OMISSIONS OF MATERIAL FACTS
22
            24.    On June 4, 2020, the beginning of the Class Period, Nikola merged with
23

24   VectoIQ Acquisition Corp., an already existing, publicly-listed acquisition (or “blank

25   check”) company. Under the terms of the agreement, VCTIQ Merger Sub Corp., a wholly-
26
     owned subsidiary of VectoIQ, would merge into and with Nikola, with Nikola surviving
27
     the merger and becoming a wholly-owned direct subsidiary of VectoIQ. At the closing of
28
                                                  6
         Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 7 of 28




 1   the business combination, each outstanding share of Nikola common stock, was canceled
 2
     and automatically converted into the right to receive 1.901 shares of VectoIQ.
 3
             25.   On June 2, 2020, VectoIQ’s stockholders approved the business
 4

 5   combination, which approval was announced on June 3, 2020. Shares of NKLA stock

 6   began being publicly traded on the NASDAQ stock exchange on June 4, 2020.
 7
             26.   On June 3, 2020, after the markets closed, Nikola issued a press release
 8
     announcing the closing of the business combination with VectoIQ. In this release, Nikola
 9

10   stated that the raised capital, of over $700 million, would be used to “accelerate Nikola’s

11   production of battery-electric (BEV) and hydrogen fuel-cell electric vehicles (FCEV),” and
12   that “Nikola’s pre-orders represent more than $10 billion in potential revenue.” Nikola
13
     further stated that its “hydrogen network [was] anticipated to cover North America; set to
14

15
     become the largest hydrogen network in the world.”

16           27.   On June 6, 2020, several skeptics began questioning what Nikola had ever
17   actually developed. In a series of tweets, Defendant Milton stated: “[a]ll the technology,
18
     software, controls, E axle, inverters etc we do internally. We joint venture with those that
19
20
     know the supply chain and manufacturing like Iveco. We outsource autonomy. We

21   outsource hardware production.”1
22           28.   On June 15, 2020, Nikola filed a Form S-1 Registration Statement with the
23
     SEC for the sale of up to 53,390,000 shares of common stock and up to 23,890,000 shares
24
     of common stock issuable upon the exercise of warrants.
25

26

27
     1
28    https://twitter.com/laurisyrjaniemi/status/1269176058768752640 (last visited on
     September 14, 2020).
                                                  7
         Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 8 of 28




 1           29.   On July 1, 2020, again facing questions over what Nikola was actually
 2
     developing, Defendant Milton tweeted: “[w]e don’t make the cells. We make the entire
 3
     pack like the top guys do. We do have an OEM making our truck but all internals are
 4

 5   Nikola’s IP; batteries, inverters, software, ota, infotainment, controls, etc. We own it all in

 6   house. Just not the plant to build the truck.”2
 7
             30.   On July 5, 2020, Defendant Milton reiterated: “All major components are
 8
     done in house; batteries, inverters, software, controls, infotainment, over the air, etc, you
 9

10   don’t care about the truth you’re just out to be a keyboard warrior.” 3

11           31.   Relatedly, on July 14, 2020, Nikola posted a video walking viewers through
12   the powertrain for the Nikola Two model. 4 Defendant Milton described Nikola’s in-house
13
     inverters and how other OEMs are asking to use Nikola’s proprietary inverter technology,
14

15
     and said: “[w]e do all the e-axle design in house. All the gears, the gear reductions. . . .

16   And, also, the inverters as well. All inverters on the Nikola truck are probably some of the
17   most advanced software systems that I know of anywhere in the automotive world. Why
18
     do I know that? It’s because other OEMs are asking us to use it.”
19
20
             32.   On July 15, 2020, Defendant Milton tweeted out a video, with a caption he

21   wrote: “0-60 in under 5 seconds in the #nikolatwo hydrogen semi truck. Damn that was
22   fast! . Edited /professional content coming soon for everyone but here’s my raw cell phone
23

24

25   2
       https://twitter.com/moonwalk19691/status/1278359414811099136 (last visited on
26   September 14, 2020).
     3
       https://twitter.com/IsaacTaub56/status/1279654385686102016 (last visited on
27
     September 14, 2020).
     4
28     https://www.youtube.com/watch?v=7C2LDmkEmP0 (last visited on September 14,
     2020).
                                                   8
         Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 9 of 28




 1   behind the scene.”5 Defendant Milton added that the Company would be “posting Go Pro
 2
     video that’s being edited, etc. Be up soon showing 0-60 camera time, outside view and also
 3
     side by side against a diesel truck. This is just a teaser shot,” and “[c]oming next month in
 4

 5   the edited professional videos with side by side comparisons to diesel and 0-60 times.” The

 6   Company has not released any such video.
 7
             33.    On July 17, 2020, Nikola filed a Form 424B3 prospectus with the SEC to
 8
     offer up to 53,390,000 shares of common stock and up to 23,890,000 shares of common
 9

10   stock issuable upon the exercise of warrants. The SEC declared this prospectus effective

11   on the same day. In this prospectus, Nikola stated:
12           We are a vertically integrated zero-emissions transportation solution
13           provider that designs and manufactures state-of-the-art battery-electric and
             hydrogen fuel cell electric vehicles, electric vehicle drivetrains, energy
14           storage systems, and hydrogen fueling stations. Our core product offering is
15
             centered around our battery-electric vehicle (“BEV”) and hydrogen fuel cell
             electric vehicle (“FCEV”) Class 8 semi-trucks. The key differentiator of our
16           business model is our planned network of hydrogen fueling stations. We are
             offering a revolutionary bundled lease model, which provides customers with
17           the FCEV truck, hydrogen fuel, and maintenance for a fixed price per mile,
18           locks in fuel demand and significantly de-risks infrastructure development.

19           34.    In the same July 17, 2020 Prospectus, Nikola further stated:
20
             The Truck business unit is developing and commercializing battery-electric
21           vehicle (“BEV”) and hydrogen fuel cell electric vehicle (“FCEV”) class 8
             trucks that provide environmentally friendly, cost-effective solutions to the
22           short haul and long-haul trucking sector. The Energy business unit is
23           developing and constructing a network of hydrogen fueling stations to meet
             hydrogen fuel demand for FCEV customers. The Powersports business unit
24           is developing electric vehicle solutions for military and outdoor recreational
             applications.
25

26

27
     5
28    https://twitter.com/nikolatrevor/status/1283425947199221761?s=20 (last visited
     September 14, 2020).
                                                   9
      Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 10 of 28




 1          35.    The July 17, 2020 Prospectus also included a discussion of Nikola’s
 2
     products, providing, in relevant part:
 3
            As the commercial transportation sector transitions towards zero-emission
 4          solutions, we believe there will be a need to offer tailored solutions that meet
 5          the needs of each customer. Unlike the passenger vehicle market, where users
            typically return home each day, the commercial vehicle market contains
 6          multiple use cases often requiring vehicles to be out on the road for days, or
            weeks at a time. By offering both BEVs (for short-haul) and FCEVs (for
 7
            medium- and long-haul), we believe Nikola is uniquely positioned to disrupt
 8          the commercial transportation sector by providing solutions that address the
            full range of customer needs.
 9

10                                            *    *      *

11          We have developed an extensive portfolio of proprietary technologies that
            are embedded and integrated in our highly specialized BEV and FCEV zero-
12          emission vehicles. In addition, we plan to leverage our zero-emission
13          powertrain expertise to address transportation adjacencies as exemplified
            with our Powersports product offerings.
14

15
                                              *    *      *

16          Our management team is primarily focused on the core semi-truck and
            hydrogen station programs. However, we believe that we can leverage our
17          zero-emission powertrain expertise to address transportation adjacencies.
18          Our Powersports product offerings provide significant benefits to our core
            semi-truck and hydrogen station programs, including branding halo, driving
19          awareness of Nikola and our industry-defining technology, and R&D
            synergies on electric drivetrain, battery technology, and other core
20
            components.
21
                                              *    *      *
22

23          In addition to building heavy-duty zero-emission trucks, Nikola is also
            developing fueling and charging stations in North America and Europe to
24          support our FCEV fleet customers and to help capture first mover advantage
            with respect to next generation fueling infrastructure. Over the next 8 to
25
            10 years, Nikola intends to collaborate with strategic partners to build up to
26          700 fueling and charging stations in North America and approximately 70
            fueling and charging stations in Europe.
27

28                                            *    *      *

                                                  10
     Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 11 of 28




 1       Nikola's bundled lease includes maintenance for its vehicles. Service and
         maintenance of an electric vehicle is expected to be lower than the traditional
 2
         ICE vehicle which has been proven in the electric passenger vehicle market.
 3       Fewer parts and considerably reduced complexity of the key drivetrain
         components should result in fewer breakdowns and less preventive
 4       maintenance, leading to better uptime and lower maintenance cost to
 5       operators. Reduced downtime could also lead to increased revenue for fleets
         as asset productivity increases.
 6
                                        *       *      *
 7

 8       A key requirement for our fleet customers is knowing there is an available
         service infrastructure for the maintenance and repair of our vehicles. Nikola
 9       is building a strong network of providers, a robust preventive maintenance
10       program, as well as several levels of service depending on the complexity
         and type of maintenance required.
11
              Nikola's plans with respect to the service and maintenance of its vehicles
12       is expected to include the following:
13
            •   Electric vehicles have a system of sensors and controls that allow for
14              precise monitoring of the vehicle and component operation
15
                performance. We will use this data to provide smart predictive
                maintenance, which will decrease downtime and costs by identifying
16              a potential problem before it results in a breakdown.
17          •   Nikola will have the ability to provide over the air updates and
18              software fixes when the vehicle is stopped. This can significantly
                reduce the time for repair and improve uptime.
19
            •   In cases where a customer has their own maintenance infrastructure,
20
                we will identify and provide procedures for items that can be
21              maintained at their shops. This could include procedures such as tire
                changes, wiper and windshield repair and brake servicing.
22

23          •   In cases where the customer does not have a maintenance
                infrastructure or for more complex items, Nikola is leveraging its
24              exclusive partner Thompson Caterpillar for maintenance and warranty
                work. Customers will have access to an already established network
25
                of 800 service stations as well as the ability to deploy a mobile service
26              model. We will also support our partners with technologies like
                augmented reality and web-enabled video to support technicians for
27              very complex tasks or newly identified issues.
28
                                               11
         Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 12 of 28




 1                 •   If a vehicle requires maintenance of a complex system such as the fuel
                       cell or battery, some of those items can be swapped or replaced with
 2
                       relative ease. This allows us to repair the downed component in the
 3                     background and minimize vehicle downtime. We are also planning to
                       develop a network of trained technicians that can travel to a customer
 4                     or service partner site as necessary.
 5
             36.       Also on July 17, 2020, in an interview on the TeslaCharts podcast, Defendant
 6
     Milton asserted that Nikola had been able to “chop the cost of hydrogen from $16/kg down
 7

 8   to – we’re down below $3/kg on our hydrogen now.”6 In the same podcast, Defendant

 9   Milton stated:
10
             We have the most advanced battery electric truck in the world. We have a
11           truck coming into production right now with 720 kwh the largest battery we
             know of on a truck anywhere in the world coming into production. We have
12           five of them coming off the assembly line right now in Ulm, Germany.
13           They’ll enter production end of next year-ish, somewhere around there.

14           37.       On July 22, 2020, Nikola issued a notice of redemption for its public
15
     warrants, through which the Company expected to raise an additional $264.5 million in
16
     cash (23 million outstanding public warrants at an exercise price of $11.50).
17

18           38.       On August 1, 2020, Defendant Milton appeared on Barron’s Roundtable on

19   the Fox Business Channel. When asked about hydrogen, Defendant Milton stated:
20
             We saw an opportunity to bring the cost of hydrogen down going zero-
21           emission and putting it on parity with diesel, and it’s the first time in history
             that’s been able to be done, so it went from about $16/kg and we are down
22           now below $4/kg. And there’s a lot of reasons for that, but the main one is
23           standardization of a hydrogen station worldwide has allowed us to drive that
             cost down dramatically. We tell people we’re an energy technology company
24           that happens to build really cool vehicles.7
25

26
     6
       https://feeds.buzzsprout.com/758369/4605602-episode-35-trevor-milton?play=true (last
27
     visited on September 14, 2020).
     7
28     https://www.youtube.com/watch?reload=9&v=nbrgQj4xlbk (last visited on September
     14, 2020).
                                                     12
      Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 13 of 28




 1         39.    On August 4, 2020, Nikola reported its financial results for the second
 2
     quarter of 2020. The Company reported a net loss for the quarter of $86,643,000, and net
 3
     loss per share of $0.33. In the accompanying press release filed on Form 8-K with the SEC,
 4

 5   Defendant Russell stated: “[i]n the second quarter of 2020, Nikola met predetermined

 6   milestones on our journey toward becoming the zero-emissions transportation leader in the
 7
     global heavy truck market.”
 8
           40.    In the Form 10-Q filed with the SEC, Defendants stated that:
 9

10         We are a vertically integrated zero emissions transportation systems provider
           that designs and manufactures state of the art battery electric and hydrogen
11         electric vehicles, electric vehicle drivetrains, energy storage systems, and
           hydrogen fueling stations. To date, we have been primarily focused on
12         delivering zero emission Class 8 trucks to the commercial transportation
13         sector in the U.S. and in Europe. Our core product offering includes battery
           electric and hydrogen fuel cell electric trucks and hydrogen fuel.
14

15         We operate in three business units: Truck, Energy and Powersports. The
           Truck business unit is developing and commercializing BEV and FCEV
16         Class 8 trucks that provide environmentally friendly, cost effective solutions
           to the short haul and long haul trucking sector. The Energy business unit is
17
           developing and constructing a network of hydrogen fueling stations to meet
18         hydrogen fuel demand for our FCEV customers. The Powersports business
           unit is developing electric vehicle solutions for military and outdoor
19         recreational applications.
20
           In 2019, we partnered with Iveco, a subsidiary of CNHI, a leading European
21         industrial vehicle manufacturing company. Together, Nikola and Iveco are
22         jointly developing cab over BEV and FCEV trucks for sale in the European
           market which will be manufactured through a 50/50 owned joint venture in
23         Europe. In April 2020, the Company and Iveco entered into a series of
           agreements which established the joint venture, Nikola Iveco Europe B.V.
24
           Our joint venture with Iveco provides us with the manufacturing
25         infrastructure to build BEV trucks for the North American market prior to
           the completion of our planned greenfield manufacturing facility in Coolidge,
26         Arizona. The operations of the joint venture are expected to commence in the
27         third quarter of 2020.

28         41.    Also in this August 4, 2020 Form 10-Q filing, Nikola stated:
                                                13
      Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 14 of 28




 1         Evaluation of Disclosure Controls and Procedures
 2
           We maintain a system of disclosure controls and procedures (as defined in
 3         Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934
           (the “Exchange Act”) designed to ensure that the information required to be
 4         disclosed by us in the reports that we file or submit under the Exchange Act
 5         is recorded, processed, summarized and reported within the time periods
           specified in the rules and forms of the Securities and Exchange Commission,
 6         and is accumulated and communicated to our management, including our
           Chief Executive Officer (our principal executive officer) and Chief Financial
 7
           Officer (our principal financial officer), as appropriate, to allow timely
 8         decisions regarding required disclosure.

 9         Our management, with the participation of our Chief Executive Officer and
10         our Chief Financial Officer, has evaluated the effectiveness of our disclosure
           controls and procedures under the Exchange Act as of June 30, 2020, the end
11         of the period covered by this Quarterly Report on Form 10-Q. Based on such
           evaluation, our Chief Executive Officer and our Chief Financial Officer have
12         concluded that, as of such date, our disclosure controls and procedures were
13         effective.

14         Changes in Internal Control over Financial Reporting
15
           There were no changes in our internal control over financial reporting, as
16         identified in connection with the evaluation required by Rule 13a-15(d) and
           Rule 15d-15(d) of the Exchange Act, that occurred during the three months
17         ended June 30, 2020 that have materially affected, or are reasonably likely to
18         materially affect, our internal control over financial reporting.

19         42.    Defendants Russell and Brady signed certifications accompanying Nikola’s
20
     Second Quarter 2020 Form 10-Q, pursuant to § 302 of the Sarbanes-Oxley Act of 2002, in
21
     which they certified that “[b]ased on [their] knowledge,” the Second Quarter 2020 Form
22

23   10-Q “does not contain any untrue statement of a material fact or omit to state a material

24   fact necessary to make the statements made, in light of the circumstances under which such
25
     statements were made, not misleading with respect to the period covered by this report.”
26
           43.    In their certifications, Defendants Russell and Brady further certified that
27

28   “[b]ased on [their] knowledge, the financial statements, and other financial information

                                                14
      Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 15 of 28




 1   included in this report, fairly present in all material respects the financial condition, results
 2
     of operations and cash flows of the registrant as of, and for, the periods presented in this
 3
     report.”
 4

 5          44.    Also on August 4, 2020, Defendants Russell and Brady participated in the

 6   Company’s earnings call with analysts. During this call, Defendant Russell stated that
 7
     Nikola’s “fuel-cell electric truck reservation book exceeded 14,000 units or approximately
 8
     $10 billion in potential revenue some time ago. . . . Rolling out our hydrogen station
 9

10   network along corporate customers’ dedicated routes, or milk runs, allows us to guarantee

11   a high degree of hydrogen station utilization and avoid speculative investments in fueling
12   infrastructure.”
13
            45.    On this call, a Deutsche Bank analyst asked: “I think that if there’s one area
14

15
     maybe of questions or a little bit of skepticism is around some of the assumptions around

16   your cost of electricity in the future when supplying hydrogen. Can you maybe give us
17   some elements around – have you had discussions with electricity companies yet? Any sort
18
     of strong indication that this kind of input cost is actually realistic? Or that you would have
19
20
     partners who are willing to work with you on this?”

21          46.    Defendant Russell responded that: “we can make hydrogen for about a
22   decimal move [sic] or better on the cost of electricity. So, if we can get electricity to $0.035,
23
     then we should be able to make hydrogen at 350 a kilo or better, given our current
24
     technology and the current design of our stations. So, the key for us to have our target
25

26   hydrogen cost is for us to get the electricity at the right cost.”
27          47.    An analyst from RBC Capital Markets asked on the August 4, 2020 call:
28
     “Can I squeeze in one more on Europe? IVECO talked about the JV you set up with them.
                                                    15
      Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 16 of 28




 1   Is everything you’re going to do in Europe through this JV – I think it’s for both battery
 2
     and fuel cells. They also talked about this sort of complete turnkey offering for customers.
 3
     Is that similar to your fuel-cell lease solution in the United States?”
 4

 5          48.    Defendant Russell responded:

 6          [T]he joint venture with IVECO is to produce trucks in Europe. So, we have
            a facility that’s being modified for mass production of our trucks in Europe.
 7
            It will start with the Tre battery electric vehicle first and then it’ll eventually
 8          add the fuel-cell version over there. And if we build those two versions of
            our vehicles out of the Ulm, Germany facility that we are just about to finish.
 9          We actually have the first five prototypes coming off the end of the facility
10          at this point. And they’ll go on the test track here in the next couple of
            months. And we’ll go from there. So, that’s the plan for Europe.
11
            49.    The statements in ¶¶ 26-27, 29-36, and 38-48 were materially false and
12

13   misleading and omitted to disclose material information. Specifically, Defendants

14   misrepresented and/or failed to disclose to investors that the Company was overstating
15
     and/or mischaracterizing: (1) the present capabilities and manufacturability of the
16
     Company’s purported fleet of vehicles; (2) the Company’s professed manufacture of
17

18   component parts for those vehicles in-house; (3) the Company’s capacity and costs to

19   produce hydrogen; and (4) Defendants’ public statements were materially false and
20
     misleading at all relevant times.
21
            50.    Defendants knew, or in reckless disregard for the truth should have known,
22

23   that at the time the statements in ¶¶ 26-27, 29-36, and 38-48 were made, they were false

24   and/or misleading, and/or failed to disclose material information to investors.
25
                               THE TRUTH BEGINS TO EMERGE
26
            51.    On September 10, 2020, prior to the commencement of trading in Nikola’s
27
     stock, analyst Hindenburg Research published a scathing report entitled “Nikola: How to
28
                                                    16
      Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 17 of 28




 1   Parlay An Ocean of Lies Into a Partnership With the Largest Auto OEM in America.” 8 In
 2
     this report, Hindenburg referred to Nikola as “an intricate fraud built on dozens of lies over
 3
     the course of its Founder and Executive Chairman Trevor Milton’s career.”
 4

 5            52.    Hindenburg stated that it “gathered extensive evidence—including recorded

 6   phone calls, text messages, private emails and behind-the-scenes photographs—detailing
 7
     dozens of false statements by Nikola Found Trevor Milton. We have never seen this level
 8
     of deception at a public company, especially of this size.” (Emphasis added).
 9

10            53.    Hindenburg detailed that “Nikola staged a video called ‘Nikola One in

11   Motion” which showed the semi-truck cruising on a road at a high rate of speed. Our
12   investigation of the site and text messages from a former employee reveal that the video
13
     was an elaborate ruse—Nikola had the truck towed to the top of a hill on a remote stretch
14

15
     of road and simply filmed it rolling down the hill.”

16            54.    Hindenburg stated that in October 2019, Nikola “announced that it would
17   revolutionize the battery industry. This was to be done through a pending acquisition, but
18
     the deal fell through when Nikola realized (a) the technology was vaporware and (b) the
19
20
     President of the battery company had been indicted months earlier over allegations that he

21   conned NASA by using his expense account to procure numerous prostitutes.”
22            55.    Hindenburg continued: “Nikola has never walked back the claims relating to
23
     its battery technology. Instead, Trevor continued to publicly hype the technology even after
24
     becoming aware of the above issues. The revolutionary battery technology never existed –
25

26   now, Nikola plans to use GM’s battery technology instead.”
27

28
     88
          https://hindenburgresearch.com/nikola/ (last visited September 14, 2020).
                                                   17
      Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 18 of 28




 1          56.    The Hindenburg report further provided that “[i]nexpensive hydrogen is
 2
     fundamental to the success of Nikola’s business model. Trevor has claimed in a
 3
     presentation to hundreds of people and in multiple interviews to have succeeded at cutting
 4

 5   the cost of hydrogen by ~81% compared to peers and to already be producing hydrogen.

 6   Nikola has not produced hydrogen at this price or at any price as he later admitted when
 7
     pressed by media.” (Emphasis in original).
 8
            57.    Hindenburg continued that “[c]laims of owning energy producing assets is
 9

10   not new for Nikola. Trevor claimed that Nikola’s headquarters has 3.5 megawatts of solar

11   panels on its roof producing energy. Aerial photos of the roof and later media reports show
12   that the supposed panels don’t exist.” Moreover, “[a]t one point Nikola claimed to own its
13
     own natural gas wells. There is no evidence in company filings to support this. The claims
14

15
     were eventually quietly removed from Nikola’s website.”

16          58.    In addition, Hindenburg “debunk[ed] Trevor’s claims regarding [Nikola’s]
17   semi-truck that ‘this thing fully functions and works . . . this is a real truck.”
18
            59.    Moreover, although Defendants had stated that Nikola had five Nikola Tre
19
20
     models “coming off the assembly line right now in Ulm, Germany,” on September 9, 2020,

21   Hindenburg spoke with Thorsten Schoenfeld, spokesman for Bosch’s electro-mobility unit
22   headquarters in Germany, who Hindenburg reported as having said “[n]o they are not ready
23
     yet. I don’t know exactly the year but we’re working on it.” Mr. Schoenfeld added, when
24
     asked what exactly Nikola had planned to show at the Hannover trade fair (which was
25

26   canceled due to the COVID-19 pandemic): “[w]e would have shown different innovations
27   and a kind of truck but not a real truck but a showcase.”
28
                                                    18
      Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 19 of 28




 1          60.    Hindenburg also wrote that it “learned through emails and interviews with
 2
     former partners that Trevor had an artist stencil “H2” and “Zero Emission Hydrogen
 3
     Electric” on the side of the Nikola One despite it having no hydrogen capabilities
 4

 5   whatsoever; it was built with natural gas components.”

 6          61.    Hindenburg flagged that “Nikola’s key partners and backers have been
 7
     cashing out aggressively. Worthington, Bosch and ValueAct have all sold shares.
 8
     Worthington sold $237 million shares over a 2-day span in July and another $250 million
 9

10   in August.” Hindenburg also noted that Defendant Milton “cashed out $70 million around

11   the IPO and amended his share lock-up from 1-year to 180 days. If he is fired, his equity
12   awards immediately vest and he is entitled to collect $20 million over two years.”
13
            62.    The Hindenburg report also contradicted Nikola’s statements about “major
14

15
     components,” including inverters, being “done in house.” Specifically, Hindenburg noted

16   that in the July 14, 2020 video the Company released (referenced above), there was a green
17   piece of masking tape on the inverter, and that the “inverter is not proprietary to Nikola.
18
     Cascadia Motion, a small company in Portland, offers such inverters off the shelf. The tape
19
20
     is covering the label which would normally show the product description and other

21   specifications that make clear who built the component.”
22          63.    The Hindenburg report also questioned Nikola’s report of 14,000 cancelable
23
     reservations for its trucks, flagging multiple issues with the Company’s purported large
24
     agreements. For example, Hindenburg asserted that the Company’s agreement with
25

26   Anheuser Busch for 800 trucks allows Budweiser to cancel anytime with 1-year notice, if
27   a 90-day road test does not perform up to expectations, or if the products are not delivered
28
     at all. Moreover, Hindenburg wrote that Nikola’s reported deal with Arizona-based trash
                                                 19
      Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 20 of 28




 1   company Republic Services for 2,500 refuse trucks appear to be for battery electric
 2
     vehicles, and not for hydrogen-powered models.
 3
            64.    On this news, Nikola’s stock price plummeted, closing at $32.13 on
 4

 5   September 11, 2020, down approximately 24% over two days from its September 9, 2020

 6   closing price of $42.37 per share.
 7
            65.    On September 14, 2020, after the markets closed, Bloomberg reported that
 8
     the SEC was investigating Nikola to assess the merits of the Hindenburg Report.
 9

10          66.    The Wall Street Journal reported on September 15, 2020, during intraday

11   trading, that the United States Department of Justice was investigating whether Nikola
12   misled their investors.
13
            67.    Also, on September 15, 2020 Nikola issued a detailed press release
14

15
     attempting to refute the Hindenburg Report’s allegations. Specifically, Nikola attempted

16   to defend the video it released of one of its trucks rolling down a hill, and criticized by
17   Hindenburg, claiming Nikola “never said the truck was driving under its own propulsion”
18
     even though Nikola titled the video “In Motion.”
19
20
            68.    Nikola’s stock price closed at $32.83 on September 15, 2020, down from its

21   September 14, 2020 closing price of $35.79, an 8% decline.
22          69.    As a result of Defendants’ wrongful acts and omissions, and the precipitous
23
     decline in the market value of Nikola’s common stock, Plaintiff and other members of the
24
     Class have suffered significant losses and damages.
25

26                              CLASS ACTION ALLEGATIONS
27          70.    Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal
28
     Rules of Civil Procedure on behalf of a class of all persons and entities who purchased or
                                                  20
      Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 21 of 28




 1   otherwise acquired Nikola common stock between June 4, 2020 and September 9, 2020,
 2
     inclusive, seeking to recover damages caused by Defendants’ violations of the federal
 3
     securities laws and to pursue remedies under §§ 10(b) and 20(a) of the Securities Exchange
 4

 5   Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder by the SEC, 17

 6   C.F.R. § 240.10b-5. Excluded from the Class are Defendants, directors and officers of the
 7
     Company, as well as their families and affiliates.
 8
            71.      The members of the Class are so numerous that joinder of all members is
 9

10   impracticable. The disposition of their claims in a class action will provide substantial

11   benefits to the parties and the Court.
12          72.      There is a well-defined community of interest in the questions of law and fact
13
     involved in this case. Questions of law and fact common to the members of the Class which
14

15
     predominate over questions which may affect individual Class members include:

16                a. Whether the Exchange Act was violated by Defendants;
17                b. Whether Defendants omitted and/or misrepresented material facts;
18
                  c. Whether Defendants’ statements omitted material facts necessary to make
19
20
                     the statements made, in light of the circumstances under which they were

21                   made, not misleading;
22                d. Whether Defendants knew or recklessly disregarded that their statements
23
                     were false and misleading;
24
                  e. Whether the price of the Company’s stock was artificially inflated; and
25

26                f. The extent of damage sustained by Class members and the appropriate
27                   measure of damages.
28
                                                   21
      Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 22 of 28




 1          73.      Plaintiff’s claims are typical of those of the Class because Plaintiff and the
 2
     Class sustained damages from Defendants’ wrongful conduct alleged herein.
 3
            74.      Plaintiff will adequately protect the interests of the Class and have retained
 4

 5   counsel who are experienced in class action securities litigation. Plaintiff has no interests

 6   that conflict with those of the Class.
 7
            75.      A class action is superior to other available methods for the fair and efficient
 8
     adjudication of this controversy.
 9

10                                     FRAUD ON THE MARKET

11          76.      Plaintiff will rely upon the presumption of reliance established by the fraud-

12   on- the-market doctrine that, among other things:
13
                  a. Defendants made public misrepresentations or failed to disclose material
14
                     facts during the Class Period;
15

16                b. The omissions and misrepresentations were material;

17                c. The Company’s common stock traded in efficient markets;
18
                  d. The misrepresentations alleged herein would tend to induce a reasonable
19
                     investor to misjudge the value of the Company’s common stock; and
20

21                e. Plaintiff and other members of the class purchased the Company’s common

22                   stock between the time Defendants misrepresented or failed to disclose
23
                     material facts.
24
            77.      At all relevant times, the markets for the Company’s stock were efficient for
25

26   the following reasons, among others: (i) the Company filed periodic public reports with the

27   SEC; and (ii) the Company regularly communicated with public investors via established
28
     market communication mechanisms, including through regular disseminations of press
                                                      22
      Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 23 of 28




 1   releases on the major news wire services and through other wide-ranging public disclosures
 2
     such as communications with the financial press, securities analysts, and other similar
 3
     reporting services. Plaintiff and the Class relied on the price of the Company’s common
 4

 5   stock, which reflected all information in the market, including the misstatements by

 6   Defendants.
 7
                                       NO SAFE HARBOR
 8
            78.    The statutory safe harbor provided for forward-looking statements under
 9
     certain conditions does not apply to any of the allegedly false statements pleaded in this
10

11   Complaint. The specific statements pleaded herein were not identified as forward-looking

12   statements when made.
13
            79.    To the extent there were any forward-looking statements, there were no
14
     meaningful cautionary statements identifying important factors that could cause actual
15

16   results to differ materially from those in the purportedly forward-looking statements.

17                                SCIENTER ALLEGATIONS
18
            80.    As alleged herein, Defendants acted with scienter since Defendants knew that
19
     the public documents and statements issued or disseminated in the name of the Company
20

21   were materially false and/or misleading; knew that such statements or documents would

22   be issued or disseminated to the investing public; and knowingly and substantially
23
     participated or acquiesced in the issuance or dissemination of such statements or
24
     documents as primary violations of the federal securities laws. As set forth elsewhere
25

26   herein in detail, the Individual Defendants, by virtue of their receipt of information

27   reflecting the true facts regarding Nikola, their control over, and/or receipt and/or
28
     modification of Nikola’s allegedly materially misleading misstatements and/or their
                                                 23
      Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 24 of 28




 1   associations with the Company which made them privy to confidential proprietary
 2
     information concerning Nikola, participated in the fraudulent scheme alleged herein.
 3
                                        LOSS CAUSATION
 4
             81.    On September 10, 2020, analyst Hindenburg Research issued its highly
 5

 6   critical research report, as alleged herein. On this news, Nikola common stock plummeted

 7   closing at $32.13 on September 11, 2020, down approximately 24% over two days from
 8
     its September 9, 2020 closing price of $42.37 per share and an 8% drop on September 15,
 9
     2020.
10

11                                     CAUSES OF ACTION

12                                      COUNT ONE
13
     Violations of § 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder

14           82.    Plaintiff repeats and re-alleges each and every allegation contained above as
15   if fully set forth herein.
16
             83.    During the Class Period, Defendants disseminated or approved the false
17
     statements specified above, which they knew or deliberately disregarded were misleading
18

19   in that they contained misrepresentations and failed to disclose the material facts necessary
20   to make the statements made, in light of the circumstances under which they were made,
21
     not misleading.
22
             84.    Defendants violated § 10(b) of the Exchange Act and Rule 10b-5 in that they:
23

24   (i) employed devices, schemes, and artifices to defraud; (ii) made untrue statements of
25   material fact and/or omitted to state material facts necessary to make the statements not
26
     misleading; and (iii) engaged in acts, practices, and a course of business which operated as
27

28
                                                  24
      Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 25 of 28




 1   a fraud and deceit upon those who purchased or otherwise acquired the Company’s
 2
     securities during the class period.
 3
            85.     Plaintiff and the Class have suffered damages in that, in reliance on the
 4

 5   integrity of the market, they paid artificially inflated prices for the Company’s common

 6   stock. Plaintiff and the Class would not have purchased the Company’s common stock at
 7
     the price paid, or at all, if they had been aware that the market prices had been artificially
 8
     and falsely inflated by Defendants’ misleading statements.
 9

10                                          COUNT TWO
                              Violations of § 20(a) of the Exchange Act
11                              (Against the Individual Defendants)
12          86.     Plaintiff repeats and re-alleges each and every allegation contained above as
13
     if fully set forth herein.
14
            87.     The Individual Defendants acted as controlling persons of the Company
15

16   within the meaning of § 20(a) of the Exchange Act as alleged herein. By virtue of their

17   high-level positions at the Company, the Individual Defendants had the power and
18
     authority to cause or prevent the Company from engaging in the wrongful conduct
19
     complained of herein. The Individual Defendants were provided with or had unlimited
20

21   access to the documents described above which contained statements alleged by Plaintiff

22   to be false or misleading both prior to and immediately after their publication, and had the
23
     ability to prevent the issuance of those materials or to cause them to be corrected so as not
24
     to be misleading.
25

26                                    PRAYER FOR RELIEF

27          WHEREFORE, Plaintiff prays for relief and judgment as follows:
28
                                                  25
      Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 26 of 28




 1            a) determining that this action is a proper class action pursuant to Rule 23(a)
 2
                  and 23(b)(3) of the Federal Rules of Civil Procedure on behalf of the Class
 3
                  as defined herein, and a certification of Plaintiff as class representative
 4

 5                pursuant to Rule 23 of the Federal Rules of Civil Procedure and appointment

 6                of Plaintiff’s counsel as Lead Counsel;
 7
              b) awarding compensatory and punitive damages in favor of Plaintiff and the
 8
                  other class members against all Defendants, jointly and severally, for all
 9

10                damages sustained as a result of Defendants’ wrongdoing, in an amount to

11                be proven at trial, including pre-judgment and post- judgment interest
12                thereon.
13
              c) awarding Plaintiff and other members of the Class their costs and expenses
14

15
                  in this litigation, including reasonable attorneys’ fees and experts’ fees and

16                other costs and disbursements; and
17            d) awarding Plaintiff and the other Class members such other relief as this Court
18
                  may deem just and proper.
19
20
                                  DEMAND FOR JURY TRIAL

21         Plaintiff hereby demands a trial by jury in this action of all issues so triable.

22   Dated: September 17, 2020                   Respectfully submitted,
23
                                                  By: /s/ Gary Gotto
24                                                Gary Gotto (No. 007401)
                                                  KELLER ROHRBACK L.L.P.
25                                                3101 North Central Avenue, Suite 1400
26                                                Phoenix, AZ 85012
                                                  ggotto@kellerrohrback.com
27                                                Tel.: (602) 230-6322
28
                                                  Liaison Counsel for Plaintiff
                                                  26
     Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 27 of 28




 1
                                        Jeffrey C. Block
 2
                                        Jacob A. Walker
 3                                      Stephen J. Teti
                                        mailto:gasciolla@labaton.com
 4                                      BLOCK & LEVITON LLP
                                        260 Franklin St., Suite 1860
 5
                                        Boston, MA 02110
 6                                      Tel.: (617) 398-5600
                                        Fax: (617) 507-6020
 7                                      jeff@blockleviton.com
 8                                      jake@blockleviton.com
                                        steti@blockleviton.com
 9
                                        Counsel for Plaintiff
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                        27
Case 2:20-cv-01819-DLR Document 1 Filed 09/17/20 Page 28 of 28
